Name: Commission Regulation (EEC) No 773/91 of 27 March 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /68 Official Journal of the European Communities 28 . 3 . 91 COMMISSION REGULATION (EEC) No 773/91 of 27 March 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), Article 10 thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 9 (2) of Regulation (EEC) No 3013/89, a levy is applicable to the products falling within CN codes codes 0204 10 00, 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 11 , 0204 50 1 3, 0204 50 1 5, 0204 50 1 9, 0204 50 31 and 0204 50 39 listed in Annex II of that Regulation ; Whereas, in accordance with Article 11 of Regulation (EEC) No 3013/89, the levy on fresh or chilled carcases and half-carcases is to be equal to the difference between the seasonally adjusted basic price and the Community free-at-frontier offer price ; Whereas the seasonally-adjusted basic price is fixed in Article 2 of Council Regulation (EEC) No 1248/89 (3) for the 1990 marketing year ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regard quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence ; Whereas the free-at-frontier offer price is to be deter ­ mined, if necessary, on the basis of the most represent ­ ative purchasing possibilities recorded for live sheep ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 (4), as amended by Regulation (EEC) No 3939/87 (*), the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas the levy on live animals within CN codes 0104 10 90 and 0104 20 90 and on the meat falling within CN codes codes 0204 10 00, 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 1 3, 0204 50 1 5, 0204 50 1 9, 0204 50 31 , 0204 50 39, 0210 90 1 1 and 0210 90 19 listed in Annex II to Regulation (EEC) No 3013/89 is to be equal to the levy determined for carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed in Annex I to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non member countries ; Whereas Council Regulation (EEC) No 715/90 (6), as last amended by Regulation (EEC) No 523/91 Q, lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ;(') OJ No L 289, 7 . 10 . 1989, p. 1 . 0 OJ No L 353, 17 . 12 . 1990, p. 23 (') OJ No L 129, 11 . 5 . 1989, p. 10 . (4) OJ No L 276, 20 . 10 . 1980, p. 35 0 OJ No L 373, 31 . 12. 1987, p. 1 . (6) OJ No L 84, 30 . 3 . 1990, p. 85 . 0 OJ No L 58, 5 . 3 . 1991 , p. 1 . 28 . 3 . 91 Official Journal of the European Communities No L 81 /69 on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of to Council Regulation (EEC) No 1676/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . No L 81 /70 Official Journal of the European Communities 28 . 3 . 91 ANNEX to the Commission Regulation of 27 March 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 13 from 1 to 7 April 1991 Week No 14 from 8 to 14 April 1991 Week No 15 from 15 to 21 April 1991 Week No 16 from 22 to 28 April 1991 Week No 17 from 29 April to 5 May 1991 0104 10 90 (') 119,272 118,981 118,736 117,669 116,076 0104 20 90 (') 119,272 118,981 118,736 117,669 116,076 0204 10 00 0 253,770 253,150 252,630 250,360 246,970 0204 21 00 (2) 253,770 253,150 252,630 250,360 246,970 0204 22 10 (2) 177,639 177,205 176,841 175,252 172,879 0204 22 30 (2) 279,147 278,465 277,893 275,396 271,667 0204 22 50 (2) 329,901 329,095 328,419 325,468 321,061 0204 22 90 (2) 329,901 329,095 328,419 325,468 321,061 0204 23 00 (2) 461,861 460,733 459,787 455,655 449,485 0204 50 11 (2) 253,770 253,150 252,630 250,360 246,970 0204 50 13 (2) 177,639 177,205 176,841 175,252 172,879 0204 50 15 (2) 279,147 278,465 277,893 275,396 271,667 0204 50 19 (2) 329,901 329,095 328,419 325,468 321,061 0204 50 31 (2) 329,901 329,095 328,419 325,468 321,061 0204 50 39 (2) 1 461,861 460,733 459,787 455,655 449,485 0210 90 11 O 329,901 329,095 328,419 325,468 321,061 0210 90 19 (3) 461,861 460,733 459,787 455,655 449,485 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.